United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20113
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

GARY ORNETTE JACKSON

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-628-ALL
                      --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Gary Ornette Jackson appeals his conviction and sentence

following a bench trial for being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Jackson argues that the district court erred when it denied his

motion to suppress because the police did not obtain valid

consent to search his hotel room.    Jackson fails to show that the

district court’s finding that valid consent was given for

officers to search his hotel room was clearly erroneous or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20113
                               -2-

influenced by an incorrect view of the law.   See Illinois v.

Rodriguez, 497 U.S. 177, 186-87 (1990); United States v. Outlaw,

319 F.3d 701, 703 (5th Cir. 2003); United States v. Jenkins, 46
F.3d 447, 451 (5th Cir. 1995).

     Jackson’s alternative argument that the district court erred

when it denied his motion to suppress because the search of his

hotel room was not made incident to a lawful arrest or due to

exigent circumstances does not rise to the level of plain error.

See United States v. Olano, 507 U.S. 725, 731-37 (1993); United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).

     Jackson’s conviction and sentence are AFFIRMED.